          Case 6:19-cv-00232-ADA Document 16 Filed 04/15/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 BAYLOR UNIVERSITY,              §
                                 §
                Plaintiff,       §                     Civil Action No.: 6:19-cv-00232-ADA
                                 §
 v.                              §
                                 §
 BLEUX LLC and UMAR BRIMAH d/b/a §
 THE DIA GANG,                   §
                                 §
               Defendants.       §

                                       STATUS REPORT

       As ordered by the Court on April 2, 2019 (Dkt. 13), Plaintiff Baylor University submits

this status report. Plaintiff’s counsel and Defendant Brimah have exchanged emails relating to

potential settlement. Defendant Brimah appears open to the concept of settlement, but has not

communicated agreement to any particular terms, and has indicated he is seeking representation.

Given that the parties have not been able to reach a resolution of the lawsuit and it is unclear

whether they are close to settlement, Plaintiff respectfully requests that the lawsuit move forward.

       To that end, Plaintiff concurrently files herewith its First Amended Complaint pursuant to

Fed. R. Civ. P. 15(a)(1)(A), and respectfully requests that the Court issue a scheduling order at its

convenience.


                                              Respectfully submitted,


Dated: April 15, 2019                         By: /s/ Wendy C. Larson
                                              Wendy C. Larson
                                              State Bar No. 24055820
                                              wlarson@pirkeybarber.com
                                              Elizabeth Stafki
                                              State Bar No. 24086835
                                              estafki@pirkeybarber.com
         Case 6:19-cv-00232-ADA Document 16 Filed 04/15/19 Page 2 of 2



                                            PIRKEY BARBER PLLC
                                            600 Congress Avenue, Suite 2120
                                            Austin, TX 78701
                                            (512) 322-5200
                                            (512) 322-5201 (facsimile)

                                            ATTORNEYS FOR PLAINTIFF
                                            BAYLOR UNIVERSITY




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, I (1) electronically filed the foregoing with the
Clerk of Court using the CM/ECF system; (2) directed a process server to personally serve the
foregoing on the Defendants; (3) sent courtesy copies of the foregoing to Defendant’s email
addresses: umarbrimah@gmail.com and ubrimah@gmail.com; and (4) sent a copy of the
foregoing via first-class mail, postage prepaid, to the following:

Bleux LLC
2912 South 3rd Street
Waco, Texas 76706-6457.

And

Umar Brimah d/b/a The Dia Gang
2912 South 3rd Street
Waco, Texas 76706-6457

                                            /s/ Wendy C. Larson
